                                                                                      Case 2:21-cv-00891-RFB-BNW Document 32 Filed 09/16/21 Page 1 of 3



                                                                                  1   LISA HOGAN, ESQ. (admitted pro hac vice)
                                                                                      lhogan@bhfs.com
                                                                                  2   BROWNSTEIN HYATT FABER SCHRECK LLP
                                                                                      410 17th Street, Suite 2200
                                                                                  3   Denver, CO 80202
                                                                                      Telephone: 303.223.1100
                                                                                  4   Facsimile: 303.23.1111

                                                                                  5   TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                      tchance@bhfs.com
                                                                                  6   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  7   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  8   Facsimile: 702.382.8135

                                                                                  9   Attorneys for Defendants Area 15 Las Vegas LLC, Area 15
                                                                                      Global LLC, Arnold Fisher, Kenneth Fisher, Steven Fisher,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   and Winston Fisher, Fisher Brothers Management Co. LLC,
                                                                                      Fisher Brothers Financial and Development Company LLC
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                                                  UNITED STATES DISTRICT COURT
                                                Las Veg as, NV 89106-4614




                                                                                 12
                                                                                                                       DISTRICT OF NEVADA
                                                      702.382.2101




                                                                                 13
                                                                                      GEORGE JARAMILLO, II, an individual,          CASE NO.: 2:21-cv-00891-RFB-BNW
                                                                                 14
                                                                                                     Plaintiff,
                                                                                 15                                                      STIPULATION AND ORDER FOR
                                                                                      v.                                             EXTENSION OF TIME TO FILE REPLIES
                                                                                 16                                                  IN SUPPORT OF DEFENDANTS’ MOTION
                                                                                      AREA 15 LAS VEGAS LLC, a Delaware               TO DISMISS FOR LACK OF PERSONAL
                                                                                 17   Limited Liability Company, AREA 15                 JURISDICTION [ECF NO. 21] AND
                                                                                      GLOBAL LLC, a Delaware Limited                  MOTION TO DISMISS FOR FAILURE TO
                                                                                 18   Liability Company, ARNOLD FISHER, an                 STATE A CLAIM [ECF NO. 22]
                                                                                      Individual, KENNETH FISHER, an
                                                                                 19   Individual, STEVEN FISHER, an                               (FIRST REQUEST)
                                                                                      Individual, WINSTON FISHER, an
                                                                                 20   Individual, FISHER BROTHERS
                                                                                      MANAGEMENT CO. LLC, a New York
                                                                                 21   Limited Liability Company, FISHER
                                                                                      BROTHERS FINANCIAL AND
                                                                                 22   DEVELOPMENT COMPANY LLC, a
                                                                                      New York Limited Liability Company, and
                                                                                 23   DOES 1-50 Inclusive,

                                                                                 24                  Defendant.

                                                                                 25           Plaintiff GEORGE JARAMILLO, II (“Plaintiff”), by and through his undersigned counsel

                                                                                 26   of record, the law firms of Brown, Clark, Le, Ames, Stedman & Cevallos LLP and Kaplan Cottner,

                                                                                 27   and Defendants AREA 15 LAS VEGAS LLC, AREA 15 GLOBAL LLC, ARNOLD FISHER

                                                                                 28   (“Arnold”), KENNETH FISHER (“Kenneth”), STEVEN FISHER (“Steven”), WINSTON


                                                                                                                                    1
                                                                                      23125542.1
                                                                                      Case 2:21-cv-00891-RFB-BNW Document 32 Filed 09/16/21 Page 2 of 3



                                                                                  1   FISHER (“Winston,” and together with Arnold, Kenneth, and Steven, the “Fisher Individuals”),

                                                                                  2   FISHER BROTHERS MANAGEMENT CO. LLC, and FISHER BROTHERS FINANCIAL AND

                                                                                  3   DEVELOPMENT COMPANY LLC (collectively, “Defendants”), by and through their

                                                                                  4   undersigned counsel of record, the law firm of Brownstein Hyatt Farber Schreck, LLP, hereby

                                                                                  5   stipulate to extend the time for filing their Replies in Support of their two pending Motions to

                                                                                  6   Dismiss, as set forth below:

                                                                                  7           1.     On May 6, 2021, Plaintiff filed his Complaint in this Court against Defendants. See

                                                                                  8   generally ECF No. 1.

                                                                                  9           2.     On August 2, 2021, Arnold, Kenneth, and Steven (and the Fisher company
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Defendants), filed a Motion to Dismiss for Lack of Personal Jurisdiction Under FRCP 12(b)(2).

                                                                                 11   See ECF No. 21.
                                            100 North City Parkway, Suite 1600
                                                Las Veg as, NV 89106-4614




                                                                                 12           3.     On August 2, 2021, all Defendants also filed a Motion to Dismiss for Failure to State
                                                      702.382.2101




                                                                                 13   a Claim Under FRCP 12(b)(6). See ECF No. 22.

                                                                                 14           4.     On September 15, 2021, Plaintiff filed his Oppositions to the above two Motions,

                                                                                 15   making Defendants’ Replies in Support thereof due on September 22, 2021.

                                                                                 16           5.     The parties have agreed to allow Defendants further time to file their Replies in

                                                                                 17   Support of the above Motions.

                                                                                 18           6.     This Court may extend this for good cause.

                                                                                 19           7.     There is good cause to grant an extension of time to reply to the oppositions to the
                                                                                 20   above Motions to Dismiss, as Defendants’ counsel has several previously scheduled depositions

                                                                                 21   set for next week and the Motions and Oppositions are lengthy, substantive, and raise issues that

                                                                                 22   this Court would benefit from having adequately briefed.

                                                                                 23           8.     The instant request is timely, as the deadline for Defendants to file their Replies is

                                                                                 24   September 22, 2021.

                                                                                 25           9.     This is Defendants’ first request for an extension of time to file their replies in

                                                                                 26   support of the above Motions to Dismiss.

                                                                                 27           10.    The parties make the instant request in good faith and without any intent to delay

                                                                                 28   these proceedings.

                                                                                                                                       2
                                                                                      23125542.1
                                                                                      Case 2:21-cv-00891-RFB-BNW Document 32 Filed 09/16/21 Page 3 of 3



                                                                                  1           Based on the foregoing, Plaintiff and Defendants stipulate to a 30-day extension of time for

                                                                                  2   Defendants to file replies in support of the above Motions to Dismiss, through and including

                                                                                  3   October 22, 2021.

                                                                                  4           DATED 15th day of September, 2021.
                                                                                  5    BROWNSTEIN HYATT FARBER SCHRECK, LLP                      KAPLAN COTTNER
                                                                                  6    BY: /s/ Travis F. Chance                                  BY: /s/ Kory L. Kaplan
                                                                                       LISA HOGAN, ESQ. (admitted pro hac vice)                  KORY L. KAPLAN, ESQ.
                                                                                  7    lhogan@bhfs.com                                           Email: kory@kaplancottner.com
                                                                                       TRAVIS F. CHANCE, ESQ., Nevada Bar No. 13800
                                                                                  8    tchance@bhfs.com                                          BROWN, CLARK, LE, AMES,
                                                                                                                                                 STEDMAN & CEVALLOS LLP
                                                                                  9    Attorneys for Defendants Area 15 Las Vegas LLC,           Edwin B. Brown (admitted pro hac
                                                                                       Area 15 Global LLC, Arnold Fisher, Kenneth Fisher,        vice)
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10    Steven Fisher, and Winston Fisher, Fisher Brothers
                                                                                       Management Co. LLC, Fisher Brothers Financial and         Attorneys for Plaintiff George
                                                                                 11    Development Company LLC                                   Jaramillo, II
                                            100 North City Parkway, Suite 1600
                                                Las Veg as, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                      IT IS SO ORDERED.
                                                                                 13

                                                                                 14   ____________________________________
                                                                                      UNITED STATES DISTRICT/MAGISTRATE JUDGE
                                                                                 15
                                                                                      Dated ________________________________
                                                                                 16

                                                                                 17

                                                                                 18    DATED this 16th day of September, 2021.
                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28

                                                                                                                                       3
                                                                                      23125542.1
